DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 8/25/2020, Applicant, on 2/25/2021, amended Claim 1. Claims 1-9 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(a) – The rejection is hereby removed in light of Applicant’s amendments.
Arguments regarding 35 USC §101 – Applicant has asserted that the amendment now clarifies components (1)-(4) are configured to function together and thus recite a practical application.  Examiner disagrees as this is a mere assertion of eligibility under 101, and Applicant has not stated why, other than amending the phrases in, the abstract processes of the claims cannot be performed in the mind or why they do not organize human activity. Assigning athletes for games is clearly an abstract process as detailed in the rejection below of both a mental process and organizing human activity. Further, the claims are not practically integrated, as the claims merely utilize modules and engines, which as per Applicant’s Specification are described. For instance the specification states:
“FIG. 2illustrates a block diagram 200 of the athlete data aggregation system 100, in accordance with various embodiments of the present disclosure. It may be noted that to explain the system elements of FIG. 2, references will be made to the system elements of the FIG. 1. The block diagram 200 of the athlete data aggregation system 100 includes a registration module 202, a data collection module 204, an update module 206, an analysis engine 208, an aggregation and visualization engine 210, an access control cum distribution engine 212, and a recommendation engine 214. Further, the data collection module 204 is associated with the database 110.”
	
Which is an example of how there is no description in the specification as to what the modules or engines are composed of, and thus are generic software. Nothing in the specification states any detail of these generic components. This is utilization of current technologies, software, to perform the 
Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that the amended limitations are eligible as Applicant states that Randall and Engelberg are different from the athletic data aggregation/ACCDE component of amended Claim 1.  Examiner disagrees as the limitations of the Claims are taught by the combination cited in the rejection below, and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further the combination of both Randall and Engelberg recite systems which have physical components such as processors with modules as in Randal where some of the components are configured to function together and to provide together a single point for performing their functions as in [0083] where a processor/cpu and modules which work together as in Fig. 9 where there are modules in combination with the system, processor, cpu, etc. Further, Engelberg details multiple modules as there is a [0131] athletic data collection module (data collection module), [0135] interface module (aggregation and visualization engine), [0137] display configuration module (access control cum distribution engine).
Therefore the arguments are non-persuasive, the combination of Randall and Engelberg teaches the amended limitations of the claims, and the rejection of the claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of (1) to collect a qualitative and quantitative information corresponding to certain athletes from a group of athletes and stake-holders, wherein the quantitative 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above.  The data collection module, processor, analysis engine, aggregation and visualization engine, and access control cum distribution engine in the above steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, retrieving, sending, and processing data) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the collecting (receiving) and visualizing/enabling (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
 “As shown in FIG. 1, an athlete 102a, an athlete 102b and an athlete 102c interacts with the athlete data aggregation system 100 through a web server 104. The athlete 102a is associated with a communication device 106a, the athlete 102b is associated with a communication device 106b and the athlete 102c is associated with a communication device 106c. In an embodiment 
	
	Which shows that this is a generic computer system utilizing a generic computer, generic phone, and generic processors as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the modules or engines, nor the receiving or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Claims 2-9 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under Alice part 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 8645193


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (U.S. Publication No. 2015/0302331) in view of Engelberg (U.S. Publication No. 2012/0290109).

Regarding Claim 1, Randall teaches an athlete data aggregation system made up of physical components that could not otherwise be practically performed or read into the human mind to organize human activity ([0083] processor/cpu which are physical components that are not performed in the mind to organize human activity) comprising 

(2) physical analysis engine, in the processor, wherein the analysis engine is configured to analyze the collected quantitative and qualitative information corresponding to the plurality of athletes ([0049] the system uses software and engines as above to process association, organization, facility, and athlete information, which are both qualitative and quantitative as above); 
(3) physical aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine is configured to aggregate and to visualize the analyzed qualitative and quantitative information corresponding to the athletes ([0205] participant information and details are displayed and aggregated as in the table shown on Fig. 23 with the values which are analyzed quantitative data and the concerns/property being qualitative, done by the software and modules as reasoned above); and 
(4) physical access control cumulative distribution engine (ACCDE), in the processor, wherein the ACCDE is configured to enable a selective distribution of a set of the collected quantitative and qualitative information, the analyzed quantitative and qualitative information, and the aggregated quantitative and qualitative information to each of the stake-holders ([0100] the stakeholders are allowed by the system/software/modules as above to create settings which are shown as in Fig. 23), and 
wherein some of the components are configured to function together and to provide together a single point for performing their functions([0083] processor/cpu and modules as above are physical 
Although Randall teaches utilizing software and modules,
Engelberg further details the modules as there is a [0131] athletic data collection module (data collection module), [0135] interface module (aggregation and visualization engine), [0137] display configuration module (access control cum distribution engine).
Engelberg further teaches selecting particular individuals/athletes and groups of individuals/athletes as in [0266].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modules of Randall with the modules of Engelberg as they are analogous art which both solve issues with athletic participation, and the combination further the defines some of the characteristics of specific modules, a substitution of the naming of the modules, further defining the software and modules of Randall, an obvious substitution.
Examiner notes that Randall teaches a computer readable medium/product as in [0093].
Regarding Claim 2, Randall does not explicitly state a registration to the system, but does teach athletes, participants, stakeholders, modules and a processor as in Claim 1 above.
Engelberg teaches to enable registration of the plurality of athletes and the plurality of stake-holders ([0216] user can register and log in as in Fig. 42A, users are athletes or stakeholders monitoring the athlete).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the user activity using a user interface of Randall with the registration and login of Engelberg as they are analogous art which both solve issues with athletic participation, it is old and well known to register on a website for use and privacy, and the combination would allow for personalized access to the system and thus improve user satisfaction.
Regarding Claim 3, Randall teaches further comprising an update module in the processor, wherein the update module being configured to enable an automatic update of a stored information in a database on encountering an additional information ([0140] the system automatically updates the recommended dates in the system in the data store).
Regarding Claim 4, Randall teaches The athlete data aggregation system of claim 3, wherein the additional information being entered by the plurality of athletes and the plurality of stake-holders ([0089] user can input data via a user interface, these users can be [0048] user of a facility , manager operator, participant or any person using the system).
Regarding Claim 5, Randall teaches further comprising a recommendation engine in the processor, wherein the recommendation engine is configured to provide a better opportunities to the athletes and the stake-holders ([0054] a score is used to prioritize schedules and games, to recommend better venues and schedule adjustments for the participants and stake-holders).
Regarding Claim 6, Randall teaches wherein the sports related information comprises at least one of types of sports played, position in each of the sports played, names of previous and current coaches, names of previous clubs each of the plurality of athletes has represented, names of current clubs each of the plurality of athletes is representing, diet plans, practice plans, levels at which each of the plurality of athletes has played and skills related to the sports played ([0063] types of practice (practice plans) of the athletes and facilities are used).
Regarding Claim 7, Randall teaches a chart as in the output of Claim 1, and the quantitative and qualitative information being visualized as in Claim 1, but does not explicitly state any type of graph or chart used.
Engelberg teaches wherein the quantitative and qualitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts as in [0252] where graphs are used within the system.

Regarding Claim 8, Randall teaches further comprising a database in the processor, wherein the database being configured to store the collected quantitative and qualitative information, the analyzed quantitative and qualitative information, and the aggregated quantitative and qualitative information ([0140] the analyzed and computed data, as well as all data [0074] are stored in a data store/database).
Regarding Claim 9, Randall teaches wherein the access control cum distribution engine being further configured to enable settings on a web server ([0100] web server is used to allow for settings)
But does not explicitly state an athlete setting their own privacy.
Engelberg teaches each of the plurality of athletes to set a privacy of their respective accounts on a web-based platform ([0229] a user, athlete, as above, can select/set their privacy setting for their account on the web platform).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the web based service system of Randall with the privacy settings for a web based service of Engelberg as they are analogous art which both solve issues with athletic participation, it is old and well known to use privacy settings in the art, and the combination would allow for improved security and allowing for sharing information based a user’s needs as in [0229] of Engelberg.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Randall; Stephen A.
SCHEDULER FOR ATHLETIC FACILITIES
US 20110191136 A1
Bourne; Mary Lou Garber et al.
SYSTEM AND METHOD FOR WEB-BASED SPORTS EVENT SCHEDULING
US 20110066664 A1
Goldman; Steve et al.
SPORTS COLLABORATION AND COMMUNICATION PLATFORM
US 8738722 B1
Gass; Sam et al.
Environment and methods for fostering action sport competition
US 20160314427 A1
Brunswick; John Michael
DATABASE, INTERFACE, AND METHOD FOR PERSONALIZED, SKILL-SET BASED CRM ENGAGEMENT
US 20170039527 A1
Rangan; Venkat
AUTOMATIC RANKING AND SCORING OF MEETINGS AND ITS ATTENDEES WITHIN AN ORGANIZATION
US 20080120375 A1
Levy; Benjamin
ACTIVITY PARTNER MATCHING SYSTEM AND METHOD
US 20080010106 A1
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 20040059617 A1
McGovern, Thomas
On-line athletic events management system and method
US 20040029627 A1
Hannan, Michael et al.
Skill based lottery system
US 9542649 B2
Su; Jiawen
Content based recommendation system
US 9230212 B2
Su; Jiawen
Content based recommendation system
US 8301479 B2
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 7716078 B2
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 20120246675 A1
MASEWICZ; Robert et al.
SYSTEMS AND METHODS FOR DYNAMIC EVENT PRODUCTION AND MANAGEMENT
US 20130173389 A1
Page; Alison et al.
RETAIL SYSTEM WITH LOCATION-BASED CUSTOMIZATION
US 20130204825 A1
Su; Jiawen
Content Based Recommendation System
US 20130303268 A1
Miller; Bradley Nathan
System and Method for Fantasy Sports Draft and Operation
US 20150131845 A1
Forouhar; Arian S. et al.
METHODS, SYSTEMS AND SOFTWARE PROGRAMS FOR ENHANCED SPORTS ANALYTICS AND APPLICATIONS
US 20160098640 A1
Su; Jiawen
Content Based Recommendation System
US 20140358632 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20140343994 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION

Lapides; John S.
Athletic Event Timing And Display Systems
US 20140279599 A1
BRUNO; Anthony P. et al.
MANAGING COMPLIANCE FOR PARTICIPATION IN ORGANIZATION ACITIVIES
US 20140236658 A1
Friedfertig; Marc et al.
Semi-automated relationship aware scheduling
US 20140023049 A1
STRECKER; Markus et al.
Communication Network For An Athletic Activity Monitoring System
US 20130282421 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20130275503 A1
Sul; Yung-Suk
SYSTEM FOR INVIGORATING ONLINE SPORTS MATCH
US 20130046580 A1
Harker; Michael Lynn et al.
COMPUTERIZED, PULL BASED, EVENT SCHEDULING APPARATUS AND METHOD
US 20120290109 A1
Engelberg; Richard J. et al.
Methods and Systems for Encouraging Athletic Activity
US 20120202186 A1
Flood; Christopher C. et al.
INTERACTIVE COMMUNITY NETWORK FOR YOUTH ATHLETICS
US 20120139731 A1
Razoumov; Leonid et al.
SYSTEM AND METHOD FOR WIRELESS MONITORING OF SPORTS ACTIVITIES
US 20110281620 A1
Hays; Zachary
SYSTEMS AND METHODS FOR PRESENTING A WAGERING OPPORTUNITY RELATED TO AN ATHLETIC COMPETITION BEING BROADCAST TO A USER
US 20110099210 A1
WOODSON, II; John F. et al.
PERSONNEL REGISTRATION AND MANAGEMENT SYSTEM AND RELATED METHODS
US 20110093924 A1
Thompson; Dustin David
SYSTEM FOR COLLECTING AND ORGANIZING GAME STATISTICS, INFORMATION AND APPLICATIONS FOR DISTRIBUTION, ANALYSIS AND ENTERTAINMENT, AND METHOD
US 20100035725 A1
Rickerman; Ken
COMPETITIVE RUNNING MANAGEMENT
US 20090319304 A1
Smith; Daniel R.
EVENT SCHEDULING METHOD AND SYSTEM
US 20090281863 A1
Yaskin; David
Systems and methods for determining utilization of facilities and interactions with campaigns
US 20090106067 A1
Mann; Brian P. et al.
Schedule optimization system and method
US 20070233569 A1
KELLEY; Edward et al.
WORLDWIDE WEB BASED DELIVERY OF SPORTS AND ACADEMIC DIGITAL CONTENT
US 20070219844 A1
Santorine; Adolph W. JR. et al.
Event scheduling system
US 20070197938 A1
TYSON; WILLIAM RANDALL et al.
PERFORMANCE TRACKING SYSTEMS AND METHODS
US 20050021352 A1
Maierhofer, Ronald P. et al.
Sports club creation, management, and operation system and methods therefor

Graham, James J. et al.
On-line facilities management tool
US 20020010697 A1
Marshall, Robert S. et al.
On-line sports information entry and retrieval system


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/3/2021